Case: 13-14488   Date Filed: 04/08/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14488
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cv-20790-MGC



JAMES MELVIN CRAMER,

                                                           Plaintiff-Appellant,

                                  versus


JORGE AGULIAR,
Medical Doctor,
WARDEN, FLORIDA DEPARTMENT OF CORRECTIONS,
JULIO POVEDA,
Doctor,

                                                        Defendants-Appellees.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 8, 2015)

Before HULL, ROSENBAUM, and ANDERSON, Circuit Judges.
              Case: 13-14488     Date Filed: 04/08/2015    Page: 2 of 3


PER CURIAM:

      Plaintiff James Melvin Cramer appeals the district court’s denial of his

motion for appointment of counsel. We find no error in that denial and affirm.

      Cramer, an inmate of the Florida Department of Corrections, suffers from

several maladies, including diabetes. Cramer refused insulin injections and

received pills instead. He alleges a delay in receipt of his medication as the

underlying factual basis for the action. Cramer requested appointment of counsel

to prosecute his case and the magistrate judge summarily denied the request.

      The parties disagree as to whether this Court should review for abuse of

discretion or plain error. Defendants argue that Cramer failed to object to the

magistrate judge’s recommendation and thus the plain error standard applies.

Cramer argues that he did not receive adequate notice of the necessity to object to

the magistrate judge’s recommendation. We need not resolve this matter because

the district court did not err under any standard of review.

      “A plaintiff in a civil case has no constitutional right to counsel.” Bass v.

Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). A court may appoint counsel to a

plaintiff under exceptional circumstances but “has broad discretion in making this

decision.” Id. Cramer argues that an application of the non-exhaustive factors

from Neal v. Cassiday, 511 F. App’x 865 (11th Cir 2013), demonstrates that his

case is indeed exceptional. Those four factors are “(1) the type and complexity of


                                          2
               Case: 13-14488     Date Filed: 04/08/2015    Page: 3 of 3


the case, (2) whether the indigent is capable of adequately presenting his case, (3)

whether the indigent is in a position to adequately investigate the case, and (4)

whether the evidence will consist in large part of conflicting testimony so as to

require skill in the presentation of evidence and in cross-examination.” Id. at 865-

66.

      Even applying the Neal factors as Cramer suggests, the Court can find no

error in the denial of appointment of counsel. Cramer’s brief contains a concession

that he was able to locate addresses of witnesses, so he has proved to be in a

position to investigate his case. Unlike the circumstances of Neal in which the

plaintiff actually lost at trial, here the district court dismissed or granted summary

judgment to all Defendants, so no cross-examination of witnesses was necessary.

Finally, although Cramer alleges that he lacks focus, he produced cogent filings for

the district court, including the motion to appoint counsel.

      AFFIRMED.




                                           3